           Case 1:19-cv-00445-JLT Document 29 Filed 10/29/20 Page 1 of 1


1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11   MANDY GUZMAN,                                  )   Case No.: 1:19-cv-0445 JLT
                                                    )
12                  Plaintiff,                      )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                    )   FEES AND AWARDING ATTORNEY’S FEES
13          v.                                      )   PURSUANT TO THE EQUAL ACCESS TO
                                                    )   JUSTICE ACT
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )   (Doc. 28)
15                                                  )
                    Defendant.                      )
16                                                  )
17          Mandy Gonzalez and Andrew Saul, Commissioner of Social Security, stipulated for the
18   payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d ). (Doc. 28)
19   Subject to the terms of the stipulation, the Court ORDERS:
20          1.      Plaintiff’s motion for fees under the EAJA (Doc. 28) is GRANTED; and
21          2.      Fees in the total amount of $6,118.90 are AWARDED to Plaintiff, Mandy Guzman.
22
23   IT IS SO ORDERED.
24      Dated:     October 28, 2020                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
